Walworth, Circuit Judge.
The provisions of the act extend to any acquittance or receipts, either for money or goods, or any accountable receipt for any bill, note or other security for the payment of money. But the receipt mentioned in this indict ment does not come within either of these descriptions. It has been frequently decided by our courts that the giving of a promissory note was not an acquittance or discharge of the debt. This is undoubtedly a casus omissus in the statute, and not being a felony at common law, the prisoner can not be impri*37soned in the state prison. But the offence of which the prisoner is convicted is a misdemeanor (a) at common law, and the words against the form of the statute in the indictment may be rejected as surplusage, and judgment given against him for the common law offence.
The prisoner was sentenced to pay a fine of $25, and be imprisoned thirty days in the county jail, he having already been long in confinement.

 See the King vs. Ward, 2 Ld. Raymond, 1461; 1 Strange, 12; 1 Salk. 342; 2 East P. C. 862.